PER CURIAM.
We affirm upon authority of Franklin v. State, 526 So.2d 159 (Fla. 5th DCA 1988), and Mulder v. State, 356 So.2d 870 (Fla. 4th DCA 1978). As was done in Franklin, we certify the following question to be of great public importance:
HAVING SENTENCED A DEFENDANT TO A TERM OF INCARCERATION FOLLOWED BY PROBATION OR COMMUNITY CONTROL, MAY THE COURT AFTER A VIOLATION OF THE PROBATION OR COMMUNITY CONTROL, IMPOSE ANY SENTENCE WHICH COULD HAVE BEEN ORIGINALLY IMPOSED WITH CREDIT FOR TIME SERVED AND MUST SUCH SENTENCE BE WITHIN THE GUIDELINE RANGE UNLESS VALID REASONS FOR DEPARTURE ARE GIVEN?
AFFIRMED.
ANSTEAD, LETTS and WALDEN, JJ., concur.